DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on 04/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The Amendment filed 05/25/2021 has been entered. Claim 2 is canceled. Claims 1 and 3-15 remain pending in the application.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald et al. (hereinafter Fitzgerald), US 2015/0116316A1, in view of Gessler, US 2016/0005185 A1.

Regarding independent claim 1, Fitzgerald teaches a motion tracking system (Fig. 1, 106 [0021] “position tracking unit 106”; Fig. 4, 480; [0049]; Fig.5, 506) for tracking a motion of a subject in an environment ([0021] “position tracking unit 106 determines a position of an object in a reference environment and generates reference positioning data representing the object's position in the reference environment. The object may be a person (e.g., a user of VR system 100), a part of a person (e.g., a body part of a user of VR system 100), or any suitable object”; [0054] “Mobile position tracking unit 506 may determine a position of an object (e.g., the user) in a reference environment and generate reference positioning data representing the object's position in the reference environment”), the system comprising: 
an imaging device adapted to be worn by the subject ([0021] “a motion capture system (e.g., a system that uses cameras and/or infrared emitters to determine an object's position)”; [0057] “a mobile motion capture system”; [0059] “The one or more cameras of the mobile positioning unit 506 may, for example, be mounted to a device adapted to be worn by the user, such as mounted to a housing worn on the head of the user (e.g., a helmet or a visor, etc.)”); 
an accelerometer adapted to be worn by the subject ([0021] “an inertial motion unit (e.g., a unit that includes one or more accelerometers, gyroscopes, and/or magnetometers to determine an object's position)”; [0057] “an inertial motion unit (e.g., 
a processor ([0051] “computing resources (e.g., software operating on one or more processors)”; Fig. 7, 710; [0077]) configured to receive a series of images of the environment captured by the imaging device ([0058] “integrated VR device 480 may include one or more cameras, and may be configured to use the camera(s) to acquire images of the reference environment.”; Fig. 6B, 630; [0064]) and to form, in dependence on the images an estimate of the subject's position in the environment ([0058] “Integrated VR device 480 may be configured to process the acquired images to detect one or more of the markers, to determine the position(s) of the detected marker(s), and to determine the user's position in the reference environment based on the position(s) of the detected marker(s)”; [0060] “The appearance of the reference objects in the image data, alone or relative to other reference objects in the image data, may be used to compute the position and/or orientation of the wearer of the mobile positioning unit 506 and/or the motion capture system of the mobile positioning unit 506”; Fig. 6B, 640, 650; [0064]-[0065]), and to receive acceleration data from the accelerometer and to, form an estimate of a motion of a part of the subject's body carrying the accelerometer in dependence on the acceleration data and the estimate of the subject’s position ([0057] “an inertial motion unit (e.g., a positioning system configured to determine a user's location based on an initial location and data collected from inertial sensors, including, without limitation, accelerometers, gyroscopes, and/or magnetometers)”; [0067] “orientation information obtained from an inertial motion unit may be provided to or used 
Fitzgerald does not explicitly disclose wherein the processor is configured to
detect in images from the imaging device a representation of each of a plurality of indicia located in the environment, the indicia not having a known position; and 
form the estimate of the subject's position by comparing locations of representations of the indicia in images captured at different times.
However, in the same field of endeavor, Gessler teaches 
detect in images from the imaging device a representation of each of a plurality of indicia located in the environment, the indicia not having a known position ([0011] “an optical navigation system comprising a camera oriented to face towards a plurality of markers (i.e. indicia) located at spaced apart locations from the camera … calculating means adapted to monitor, in a series of images captured by the camera, the pixel locations of the markers … monitoring changes in the relative positions of the markers in the captured images to determine, by monitoring changes in the apparent perspective of the markers that are indicative of changes in orientation and position of the markers”; [0012] “the markers are randomly located or positioned, i.e. not accurately measured out.”; [0021] “the markers can be positioned at random locations or even moved, and the calculating means is able to “learn” its position by the apparent movement of the markers as the camera is moved in three dimensional space”; Fig. 2; [0038] a series of images as captured by the ceiling-facing camera 16 … The captured video footage is essentially a bitmap image in which the markers 26 are placed at particular pixel locations. If the camera has a known field of view angle, the angular separation of 
form the estimate of the subject's position by comparing locations of representations of the indicia in images captured at different times ([0039] “The optical navigation system “tracks” the movement of the markers 26, 36 in the images, and can compare their apparent positions from frame-to-frame of captured footage, enabling their relative positions to be calculated by triangulating the vectors”; Fig. 3; [0040]-[0041] describes the process of identifying the changes in position of markers from frame to frame which are captured at different times. By repeating this process from frame to frame, and by assuming that the positions of the markers 26 remains substantially constant, it is possible to triangulate the position of the camera 12 (i.e. subject) relative to the markers 26. With the combination of Fitzgerald and Gessler where the camera in  Fitzgerald is mounted to a device worn by a user and the position of the camera is determined relative to the markers from frame to frame in Gessler, the estimate of the subject’s position can be formed).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of detecting in images from the camera a representation of markers located in the environment where the markers are positioned at random locations and determining the position of the camera relative to the markers as suggested in Gessler into Fitzgerald’s system because both of these systems are addressing a motion tracking system tracking motion of a subject by acquiring a series of images of markers in an environment. This modification would have been motivated by a desire of an motion tracking system that 

Regarding dependent claim 3, the combination of Fitzgerald and Gessler teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Fitzgerald further teaches wherein the processor is configured to detect the representation of each of the indicia in the image as a relatively high brightness region of the image ([0064] “reference objects may be objects existing or artificially placed in an environment that have a detectable pattern that gives rise to features in image data acquired of the environment that can be distinguished from other image content”; [0061]).  

Regarding dependent claim 4, the combination of Fitzgerald and Gessler teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Gessler further teaches comprising a plurality of indicia disposed in an irregular pattern in the environment ([0032] a random array of markers 26 stuck to the ceiling, lighting rails or other objects located above the camera 12).

Regarding dependent claim 5, the combination of Fitzgerald and Gessler teaches all the limitations as set forth in the rejection of claim 4 that is incorporated. Gessler further teaches wherein the indicia are retroreflective ([0015] “the markers are 

Regarding dependent claim 7, the combination of Fitzgerald and Gessler teaches all the limitations as set forth in the rejection of claim 4 that is incorporated. Gessler further teaches wherein the indicia are located on a downwards-facing surface of the environment ([0032] describes markers are located on a ceiling (i.e. a downwards-facing surface of the environment). Some of the markers 26 are retroreflective and the ceiling-facing camera 16 is fitted with an annular ring of LEDs 28 around its lens, which LEDs project a beam of visible light towards, and for illuminating, the markers 26). 

Regarding dependent claim 8, the combination of Fitzgerald and Gessler teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Fitzgerald further teaches wherein the imaging device is fixed to an article of headgear ([0059] “The one or more cameras of the mobile positioning unit 506 may, for example, be mounted to a device adapted to be worn by the user, such as mounted to a housing worn on the head of the user (e.g., a helmet or a visor, etc.)”).
  
Regarding dependent claim 10, the combination of Fitzgerald and Gessler teaches all the limitations as set forth in the rejection of claim 8 that is incorporated. Fitzgerald further teaches wherein the article of headgear is a hat ([0059] “The one or 

Regarding dependent claim 11, the combination of Fitzgerald and Gessler teaches all the limitations as set forth in the rejection of claim 8 that is incorporated. Fitzgerald further teaches wherein the article of headgear is a headset comprising a display visible to a wearer of the headset (Fig. 4, 480, 485; [0051]).  

Regarding dependent claim 12, the combination of Fitzgerald and Gessler teaches all the limitations as set forth in the rejection of claim 11 that is incorporated. Fitzgerald further teaches wherein the processor is configured to cause an image on the display to pan and/or tilt and/or roll in correspondence with motion of the subject's head as detected by the processor ([0017] “virtual environment rendering unit 102 may include a visual component to generate a visual representation of the environment that changes responsive to the user's movement and/or change in the user's head orientation in connection with the virtual representation”; [0024]-[0026] “virtual environment rendering unit 102 may use the reference orientation of a user's head and/or eyes to determine, at least in part, the virtual orientation of the head and/or eyes of a character corresponding to the user. Virtual environment rendering unit 102 may use the virtual orientation of the character's head and/or eyes to determine the images/sounds that would be visible/audible to a person having a head and/or eyes 
 
Regarding dependent claim 13, the combination of Fitzgerald and Gessler teaches all the limitations as set forth in the rejection of claim 11 that is incorporated. Fitzgerald further teaches wherein the processor is configured to cause an image on the display to display a virtual reality image of an environment simulating motion through the environment in correspondence with motion of the subject as detected by the processor (Fig. 6, 620; [0062] “In step 620, a display device worn by the user is used to render at least a portion of a representation of the virtual environment based, at least in part, on the determination of the position and/or orientation associated with the user determined from the image data acquired by the motion capture system”; [0069]).  

Regarding dependent claim 14, the combination of Fitzgerald and Gessler teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Fitzgerald further teaches comprising a processor ([0051] “computing resources (e.g., software operating on one or more processors)”; Fig. 7, 710; [0077]) configured to cause a display (Fig. 4, 485; [0051]) to display an image of a figure in a simulated environment ([0022] “virtual environment rendering unit 102 may use the user's virtual position to render a virtual character (e.g., an avatar) corresponding to the user at the user's virtual position in the virtual environment” Examiner interprets the claimed figure as a virtual character (e.g., an avatar)), wherein: 

a pose in which the figure is displayed is dependent on the acceleration data determined by acceleration data from the accelerometers ([0021] “an inertial motion unit (e.g., a unit that includes one or more accelerometers, gyroscopes, and/or magnetometers to determine an object's position) … inertial system data indicating an object's position in a real or virtual coordinate system, and/or any other data suitable for determining a position of a corresponding virtual object in the virtual environment”; [0024] “an inertial motion unit configured to determine an object's orientation in a virtual coordinate system” Examiner interprets the claimed pose as the object’s orientation).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald, in view of Gessler as applied in claim 1, further in view of Stenzler et al. (hereinafter Stenzler), US 2015/0336013 A1.

Regarding dependent claim 6, the combination of Fitzgerald and Gessler teaches all the limitations as set forth in the rejection of claim 4 that is incorporated.
The combination of Fitzgerald and Gessler does not explicitly disclose wherein the indicia are substantially identical.
However, in the same field of endeavor, Stenzler teaches wherein the indicia are substantially identical (Fig. 5; [0077] “The retro-reflective markers 24 may be arranged in any desired pattern (e.g., grid, diamond, lines, circles, solid coating, etc.), which may 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of arranging the markers in any desired pattern wherein the indicia are substantially identical as suggested in Stenzler into Fitzgerald’s system because both of these systems are addressing tracking system using a plurality of markers. This modification would have been motivated by the desire of an improved tracking system using identical indicia (Stenzler, [0003]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald, in view of Gessler as applied in claim 1, further in view of Rublowsky et al. (hereinafter Rublowsky), US 2015/0260474 A1.

Regarding dependent claim 9, the combination of Fitzgerald and Gessler teaches all the limitations as set forth in the rejection of claim 8 that is incorporated. The combination of Fitzgerald and Gessler does not teach wherein the imaging device is fixed to the article of headgear in an orientation such that when the headgear is worn normally with the wearer's head in an upright orientation the centre of the imaging device's field of view is directed upwards. 
However, in the same field of endeavor, Rublowsky teaches wherein the imaging device (Fig. 4, 25) is fixed to the article of headgear (Fig. 4, 27) in an orientation such that when the headgear is worn normally with the wearer's head in an upright orientation 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of including camera on the headset which tracks the orientation marks formed by indicia on the ceiling as suggested in Rublowsky into Fitzgerald and Gessler’s system because both of these systems are addressing tracking system using a plurality of markers, and by incorporating the teaching of Rublowsky into Fitzgerald and Gessler would improve the integrity of Fitzgerald and Gessler's system by acquiring images of indicia on the ceiling using cameras mounted on headset.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald, in view of Gessler, further in view of Rublowsky.

Regarding independent claim 15, Fitzgerald teaches a method for tracking a motion of a subject in an environment ([0021] “position tracking unit 106 determines a position of an object in a reference environment and generates reference positioning data representing the object's position in the reference environment. The object may be a person (e.g., a user of VR system 100), a part of a person (e.g., a body part of a user of VR system 100), or any suitable object”; [0054] “Mobile position tracking unit 506 may determine a position of an object (e.g., the user) in a reference environment and 
sensing with an imaging device worn on a first body part of the subject a series of images of the environment ([0021] “a motion capture system (e.g., a system that uses cameras and/or infrared emitters to determine an object's position)”; [0057] “a mobile motion capture system”; [0059] “The one or more cameras of the mobile positioning unit 506 may, for example, be mounted to a device adapted to be worn by the user, such as mounted to a housing worn on the head of the user (e.g., a helmet or a visor, etc.)”);
 sensing with an accelerometer worn on the first body part of the subject a series of accelerations ([0021] “an inertial motion unit (e.g., a unit that includes one or more accelerometers, gyroscopes, and/or magnetometers to determine an object's position)”; [0057] “an inertial motion unit (e.g., a positioning system configured to determine a user's location based on an initial location and data collected from inertial sensors, including, without limitation, accelerometers, gyroscopes, and/or magnetometers)”); 
forming, in dependence on the images, an estimate of the subject's position in the environment ([0058] “Integrated VR device 480 may be configured to process the acquired images to detect one or more of the markers, to determine the position(s) of the detected marker(s), and to determine the user's position in the reference environment based on the position(s) of the detected marker(s)”; [0060] “The appearance of the reference objects in the image data, alone or relative to other reference objects in the image data, may be used to compute the position and/or 
forming an estimate of a motion of the first body part in dependence on acceleration data from the accelerometer and the estimated of the subject’s position  ([0057] “an inertial motion unit (e.g., a positioning system configured to determine a user's location based on an initial location and data collected from inertial sensors, including, without limitation, accelerometers, gyroscopes, and/or magnetometers)”; [0067] “orientation information obtained from an inertial motion unit may be provided to or used in combination with the motion capture unit to improve the accuracy of determining the position and orientation of the user”).
Fitzgerald does not explicitly disclose 
detecting in the series of images a representation of each of a plurality of indicia located in the environment, wherein the indicia are not of known position;
forming the estimate of the subject's position by comparing locations of representations of the indicia in the series of images captured at different times;
However, in the same field of endeavor, Gessler teaches 
detecting in the series of images a representation of each of a plurality of indicia located in the environment wherein the indicia are not of known position ([0011] “an optical navigation system comprising a camera oriented to face towards a plurality of markers (i.e. indicia) located at spaced apart locations from the camera … calculating means adapted to monitor, in a series of images captured by the camera, the pixel locations of the markers … monitoring changes in the relative positions of the markers in the captured images to determine, by monitoring changes in the apparent perspective 
forming the estimate of the subject's position by comparing locations of representations of the indicia in the series of images captured at different times ([0039] “The optical navigation system “tracks” the movement of the markers 26, 36 in the images, and can compare their apparent positions from frame-to-frame of captured footage, enabling their relative positions to be calculated by triangulating the vectors”; Fig. 3; [0040]-[0041] describes the process of identifying the changes in position of markers from frame to frame which are captured at different times. By repeating this process from frame to frame, and by assuming that the positions of the markers 26 remains substantially constant, it is possible to triangulate the position of the camera 12 relative to the markers 26. With the combination of Fitzgerald and Gessler where the camera in  Fitzgerald is mounted to a device worn by the user and the position of the camera is determined relative to the markers from frame to frame in Gessler, the estimate of the subject’s position can be formed).
 as suggested in Gessler into Fitzgerald’s system because both of these systems are addressing a motion tracking system tracking motion of a subject by acquiring a series of images of markers in an environment. This modification would have been motivated by a desire of an motion tracking system that does not rely on an absolute reference frame system where markers may not have to be arranged at known positions in a reference environment, that enables randomly-placed markers to be used to improve the effectiveness of the motion tracking system (Gessler, [0006]-[0007]).
The combination of Fitzgerald and Gessler does not teach the accelerometer worn on a second body part of the subject, the second body part being articulated with respect to the first body part.
However, in the same field of endeavor, Rublowsky teaches the accelerometer worn on a second body part of the subject (Fig. 4; [0056] describes an acceleration sensor (i.e. accelerometer) on the riffle 42 (i.e. a second part of the body of the subject)), the second body part being articulated with respect to the first body part of the subject ([0056] describes the trainee 24 (i.e. the first body part of the subject) carry the riffle (i.e. the second body part being articulated with respect to the first body part of the subject)).
  as suggested in Rublowsky into Fitzgerald and Gessler’s system because both of these systems are addressing tracking system using cameras and accelerometer, and by incorporating the teaching of Rublowsky into Fitzgerald and Gessler would improve the integrity of Fitzgerald and Gessler's system by mounting cameras and acceleration sensor on different parts of a subject .

Response to Arguments
Applicant's arguments filed 05/25/2021 have been fully considered.
(1) Applicant’s amendments to the claims have overcome each and every objection and the 112(b) rejections previously set forth in the Non-Final Office Action mailed 01/25/2021.
(2) Applicant’s prior art arguments with respect to the pending claims have been considered but they are moot in view of the new ground(s) of rejections presented above.
Claims 1 and 3-15 remain rejected as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY P HOANG whose telephone number is (469)295-9134.  The examiner can normally be reached on M-TH 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER TO can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/AMY P HOANG/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N TO/Supervisory Patent Examiner, Art Unit 2143